 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                             UNITED STATES BANKRUPTCY COURT
 7
                             NORTHERN DISTRICT OF CALIFORNIA
 8
                                         SAN JOSE DIVISION
 9

10
     In re                                           Case No.: 20-50628 SLJ 11
11
     FRE 355 Investment Group, LLC,                  Cases Jointly Administered
12
                                                     Chapter 11
13                         Debtor.
                                                     Case No.: 20-50631 SLJ 11
14
                                                     R.S. No.: LRL -001
15
     In re                                           ERRATA RE ADDENDUM TO NOTE
16                                                   INADVERTENTLY OMITTED FROM
     Mora House, LLC,                                EXHIBIT 1 TO FINE DECLARATION
17
                           Debtor.
18
                                                     Date: August 11, 2020
19                                                   Time: 10:00 a.m.
                                                     Place: Courtroom 9 (Telephonic)
20                                                   US Bankruptcy Court; Judge Johnson
                                                     280 South First Street
21                                                   San Jose, California 95113
22

23

24

25

26

27

28

Case: 20-50628     Doc# 77    Filed: 07/28/20     Entered: 07/28/20 17:40:43      Page 1 of 3
Case: 20-50628   Doc# 77   Filed: 07/28/20   Entered: 07/28/20 17:40:43   Page 2 of 3
 1                                    CERTIFICATE OF SERVICE

 2          I am employed in the County of Los Angeles, California. I am over the age of eighteen

 3   (18) years and not a party to the within entitled cause, my business address is 22287 Mulholland

 4   Hwy., # 318, Calabasas, CA 91302.

 5          On July 28, 2020 I served a true and correct copy of the following documents:

 6   ERRATA RE ADDENDUM TO NOTE INADVERTENTLY OMITTED FROM EXHIBIT 1
     TO FINE DECLARATION
 7
     by effecting electronic delivery upon such persons that have agreed to accept service through the
 8
     Court’s CM/ECF electronic noticing system as follows:
 9
     Bernard S. Greenfield on behalf of Creditor Richard Blanchard
10   bgreenfield@greenfieldlaw.com, ckaefer@greenfieldlaw.com
     Robert G. Harris on behalf of Debtor FRE 355 Investment Group, LLC
11
     rob@bindermalter.com
12   Lewis R. Landau on behalf of Creditor Platinum Loan Servicing, Inc.
     lew@landaunet.com
13   Michael W. Malter on behalf of Debtor FRE 355 Investment Group, LLC
     michael@bindermalter.com
14   Office of the U.S. Trustee / SJ
     USTPRegion17.SJ.ECF@usdoj.gov
15
     Suhey Ramirez on behalf of U.S. Trustee Office of the U.S. Trustee / SJ
16   suhey.ramirez@usdoj.gov, Patti.Vargas@UST.DOJ.GOV
     Julie H. Rome-Banks on behalf of Debtor FRE 355 Investment Group, LLC
17   julie@bindermalter.com
     Jennifer C. Wong on behalf of Creditor Wells Fargo Bank, N.A.
18   bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
19
            I declare under penalty of perjury under the laws of the United States of America that the
20
     foregoing is true and correct.
21
            Executed this 28th day of July 2020 at Los Angeles, California.
22

23                                                       /s/ Lewis R. Landau
                                                         Lewis R. Landau
24

25

26

27

28

Case: 20-50628     Doc# 77      Filed: 07/28/20     Entered: 07/28/20 17:40:43      Page 3 of 3
                                                  -2-
